12-12020-mg          Doc 10622        Filed 03/07/19 Entered 03/07/19 08:20:58                    Main Document
                                                   Pg 1 of 4



     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                       )
     In re:                                            )       Case No. 12-12020 (MG)
                                                       )
     RESIDENTIAL CAPITAL, LLC, et al.,                 )       Chapter 11
                                                       )
                                          Debtors.     )       Jointly Administered
                                                       )

                STIPULATION AND ORDER PURSUANT TO 11 U.S.C. § 362(d)
              MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

              Pursuant to the order, dated October 15, 2012 (Docket No. 1824) (the “Procedures

 Order”), 1 pursuant to sections 105(a) and 362(d) of title 11 of the United States Code (the

 “Bankruptcy Code”) establishing procedures (the “Stay Relief Procedures”) for requesting relief

 from the automatic stay to commence and/or complete the foreclosure of a senior mortgage and

 security interest on lands and premises with respect to which the Debtors hold or service a

 subordinate mortgage and security interest; and Ocwen Loan Servicing (“Requesting Party”), as

 Servicer for U.S. Bank National Association, successor in interest to Wachovia Bank, N.A., as

 Trustee, for MASTR Alternative Loan Trust 2004-2, Assigned by U.S. Bank National

 Association, as successor in interest to Wachovia Bank, NA as Trustee of MALT 2004-2, having

 requested (the “Request”) relief from the automatic stay in accordance with the Stay Relief

 Procedures in connection with the property of Wendy J. Atwood Advocate with an address of

 254 S. Undermountain Road, Sheffield, Massachusetts 01257-9639 (the “Mortgaged Property”)

 and due and proper notice of the Request having been made on all necessary parties; and the




 1
       Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Procedures
       Order.



                                                           1
 ny-1354323
12-12020-mg       Doc 10622        Filed 03/07/19 Entered 03/07/19 08:20:58                  Main Document
                                                Pg 2 of 4


 above-captioned debtors (the “Debtors”) having consented to the relief sought in the Request on

 the terms and conditions contained in this stipulation and order (“Stipulation and Order”),

         NOW, THEREFOR, it is hereby stipulated and agreed as between the Parties to this

 Stipulation and Order, through their undersigned counsel, as follows:

         ORDERED, ADJUDGED, AND DECREED THAT:

                 1.       The Request is granted as set forth herein.

                 2.       To the extent applicable, the automatic stay imposed in this case by

 section 362(a) of the Bankruptcy Code is modified under section 362(d) of the Bankruptcy Code

 to the extent necessary to allow Requesting Party to commence and/or complete the foreclosure

 of the mortgage and security interest it holds on the Mortgaged Property.

                 3.       Nothing in this Stipulation and Order shall be construed to provide for the

 annulment of or any other retroactive relief from the automatic stay.

                 4.       Nothing in this Stipulation shall be deemed to affect the rights of any

 entity to contest the relative priority of Requesting Party’s mortgage and security interest in the

 Mortgaged Property in any subsequent foreclosure proceeding.

                 5.       The Requesting Party shall provide due notice to the Debtors and The

 ResCap Liquidating Trust 2, and Green Tree Servicing LLC 3, in connection with any action to be

 taken with respect to the Mortgaged Property, including, but not limited to, proceeding with a

 sale of the Mortgaged Property, in accordance with and to the extent notice to a junior lienholder

 is required by applicable state law.


 2
     Notices should be served on the Debtors and The ResCap Liquidating Trust, at Corporation Service Company,
     2711 Centerville Road, Suite 400, Wilmington, DE 19808 and 8400 Normandale Lake Boulevard, Suite 920,
     Bloomington, MN 55437.
 3
     Notices should be served on Green Tree Servicing LLC via email at: Foreclosure_Team@gt-cs.com or via mail
     addressed to: Green Tree Servicing LLC, Mailstop: R214, 1400 Turbine Drive, Rapid City, SD 57703.



                                                       2
12-12020-mg      Doc 10622      Filed 03/07/19 Entered 03/07/19 08:20:58              Main Document
                                             Pg 3 of 4


                6.      By entering into this Stipulation and Order, Requesting Party hereby

 represents that it is an agent for U.S. Bank National Association, successor in interest to

 Wachovia Bank, N.A., as Trustee, for MASTR Alternative Loan Trust 2004-2, Assigned by U.S.

 Bank National Association, as successor in interest to Wachovia Bank, NA as Trustee of MALT

 2004-2 (“U.S. Bank”), with authority to seek relief from the automatic stay and enter into this

 Stipulation on U.S. Bank’s behalf.

                7.      This Stipulation and Order may not be modified other than by a signed

 writing executed by the Parties hereto or by further order of the Court.

                8.      This Stipulation and Order may be executed in multiple counterparts, each

 of which shall be deemed an original but all of which when taken together shall constitute one

 and the same instrument.

                9.      Pursuant to Bankruptcy Rule 4001(a)(3), the 14-day stay of this

 Stipulation and Order imposed by such Bankruptcy Rule is waived. Requesting Party is

 authorized to implement the provisions of this Stipulation and Order immediately upon its entry.

                10.     This Court shall retain jurisdiction with respect to all matters arising from

 or related to the implementation and interpretation of this Stipulation and Order.




                                                  3
12-12020-mg     Doc 10622     Filed 03/07/19 Entered 03/07/19 08:20:58           Main Document
                                           Pg 4 of 4




 GMAC MORTGAGE, LLC                                OCWEN LOAN SERVICING AS SERVICER
                                                   FOR U.S. BANK NATIONAL
                                                   ASSOCIATION, SUCCESSOR IN
                                                   INTEREST TO WACHOVIA BANK, N.A.,
 By: /s/ Norman S. Rosenbaum                       AS TRUSTEE, FOR MASTR
 Norman S. Rosenbaum                               ALTERNATIVE LOAN TRUST 2004-2,
 Erica J. Richards                                 ASSIGNED BY U.S. BANK NATIONAL
 James A. Newton                                   ASSOCIATION, AS SUCCESSOR IN
 MORRISON & FOERSTER LLP                           INTEREST TO WACHOVIA BANK, NA AS
 250 West 55th Street                              TRUSTEE OF MALT 2004-2
 New York, New York 10019
 Telephone: (212) 468-8000
 Facsimile: (212) 468-7900
                                                   By: /s/ Cleo Sharaf-Green
 Counsel for the Post-Effective Date Debtors       Cleo Sharaf-Green
 and The ResCap Liquidating Trust                  RAS BORISKIN, LLP
                                                   900 Merchants Concourse
                                                   Westbury, New York 11590
                                                   Telephone: (516) 280-7675
                                                   Facsimile: (516) 280-7674

                                                   Counsel for Ocwen Loan Servicing as
                                                   Servicer for U.S. Bank National Association,
                                                   successor in interest to Wachovia Bank, N.A.,
                                                   as Trustee, for MASTR Alternative Loan Trust
                                                   2004-2, Assigned by U.S. Bank National
                                                   Association, as successor in interest to
                                                   Wachovia Bank, NA as Trustee of MALT
                                                   2004-2



 APPROVED AND SO ORDERED.
 Dated: March 7, 2019
        New York, New York

                                                     _____/s/Martin Glenn_______
                                                            MARTIN GLENN
                                                     United States Bankruptcy Judge




                                               4
